United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0092
Issued: March 24, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 21, 2015 appellant filed a timely appeal from a May 11, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP abused its discretion by denying authorization for left
knee replacement surgery; and (2) whether appellant established a right knee consequential
injury.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted additional medical evidence on appeal. The Board has jurisdiction to review only evidence
that was before OWCP at the time of the final decision on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On September 24, 2013 appellant, then a 51-year-old claims examiner, filed a traumatic
injury claim (Form CA-1) alleging that on August 21, 2013 she sustained a left knee injury in the
performance of duty. She alleged that she turned to place files on a cart and twisted her knee.
Appellant submitted a September 18, 2013 report from Dr. Carl Freeman, an orthopedic surgeon.
Dr. Freeman provided a history noting that she had reported left knee pain for one month. He
further indicated that appellant had a prior history of left knee problems: anterior cruciate
ligament reconstruction surgery in 1982, and a meniscal debridement in 2008, at which time she
was told that she had bone-on-bone arthritis. Dr. Freeman reported that she had experienced
intermittent left knee pain over the last 30 years that was exacerbated by the twisting injury one
month earlier. X-ray results reported degenerative changes including ossific processes,
subchondral sclerosis, and an irregular joint line. Dr. Freeman diagnosed left knee arthritis.
OWCP accepted the claim on November 6, 2013 for aggravation of left knee
osteoarthritis. Appellant did not initially stop work, but claimed and received compensation for
intermittent hours through February 21, 2014.
Appellant submitted a January 13, 2014 report from Dr. R. Stephen Lucie, an orthopedic
surgeon. Dr. Lucie reported that she complained of right knee pain, that she had a prior left knee
arthroscopic surgery in 2009, and that she had been treated with steroid and Hyalgan injections,
along with physical therapy. He provided results on examination of both knees, diagnosed
post-traumatic arthritis advanced, and reported that a total (left) knee replacement surgery was
discussed, but that he doubted that workers’ compensation would authorize surgery. Dr. Lucie
concluded, “I do feel that the [w]orkers’ [c]ompensation injury contributed to this as [appellant]
was doing well until that; however, 75 or 80 [percent] of the need for total knee was attributed to
a preexisting post[-]traumatic arthritis.”
OWCP forward the medical evidence to an OWCP medical adviser. In a report dated
February 27, 2014, the medical adviser determined that the record was incomplete as reports
regarding injections and the prior left knee surgery were missing. By letter dated March 4, 2014,
OWCP requested that appellant submit the missing medical evidence.
On March 18 and 24, 2014 appellant submitted additional evidence, including a
September 3, 2013 report from Dr. Kenneth Meehan, an orthopedic surgeon. Dr. Meehan
reported that appellant had been seen for evaluation of a long history of increasing left knee
symptoms. He provided results on examination and diagnosed degenerative joint disease of the
left knee. The report did not refer to an August 21, 2013 injury. Appellant also submitted an
October 22, 2009 surgical report from Dr. Lucie for left knee arthroscopic surgery.
The medical adviser again reviewed the evidence and, in an April 10, 2014 report, he
opined that the evidence was insufficient to justify authorization of total left knee replacement
surgery as employment related. He noted that the September 3, 2013 report did not provide a
history of a twisting injury on August 21, 2013.

2

By decision dated April 23, 2014, OWCP denied authorization for the left knee surgery.3
It found that the medical evidence did not establish that the proposed surgery was causally
related to the August 21, 2013 employment injury.
On May 19, 2014 appellant requested a review of the written record by an OWCP hearing
representative. She also submitted a new occupational disease claim (Form CA-2) alleging that
she had a consequential injury to her right knee due to placing more weight on that leg. OWCP
developed the claim as a claim for a consequential right knee condition. Appellant submitted a
report dated June 13, 2014 from Dr. Freeman. Dr. Freeman reported that she had right knee pain
that had worsened to some extent over the past year. He noted that appellant attributed her right
knee symptoms to over compensation from her left knee injury. Right knee x-rays showed
moderate degeneration with osteophytic processes and joint space narrowing. Dr. Freeman
recommended a steroid injection.
By letter dated June 23, 2014, OWCP advised appellant of the evidence necessary to
establish a claim for a consequential right knee injury. Appellant submitted a July 9, 2014
statement claiming that, since her left knee injury, she had been placing most of her weight on
the right leg.
By decision dated July 31, 2014, OWCP found that appellant had not established a
consequential right knee condition as the medical evidence was insufficient.
Appellant requested a review of the written record on August 27, 2014. She submitted an
August 19, 2014 surgical report from Dr. Freeman. Dr. Freeman reported that the preoperative
diagnosis was a meniscal tear and the surgery was arthroscopic meniscal debridement. In a
report dated September 16, 2014, he reported that the meniscal tear “may have been aggravated
by or may have [been] a direct result of [appellant’s] on-the-job injury one year ago.”
By report dated October 3, 2014, Dr. Lucie provided results on examination and
diagnosed left knee severe post-traumatic arthritis. He wrote that appellant’s work injury
resulted in an aggravation of a preexisting arthritis, but he did not believe that there was any
permanent impairment.
By decision dated December 19, 2014, the hearing representative affirmed the April 23
and July 31, 2014 OWCP decisions. He found that OWCP had properly denied authorization for
the left knee total arthroplasty surgery. In addition, the hearing representative that found that
appellant had not established a consequential right knee injury.
On February 23, 2105 appellant requested reconsideration. She submitted a January 15,
2015 report from Dr. Freeman, who reported that she had hip pain and left knee pain. X-rays of
the right hip reflected an ossified labrum and Dr. Freeman diagnosed trochanteric bursitis.

3

OWCP initially issued a decision dated April 17, 2014 and then issued the April 23, 2014 decision as a
“corrected” decision.

3

In a decision dated May 11, 2015, OWCP reviewed the merits and denied modification,
finding the evidence insufficient to warrant modification of the December 19, 2014 OWCP
decision.
LEGAL PRECEDENT-- ISSUE 1
Section 8103(a) of FECA provides for the furnishing of services, appliances, and supplies
prescribed or recommended by a qualified physician which OWCP, under authority delegated by
the Secretary, considers likely to cure, give relief, reduce the degree or the period of disability, or
aid in lessening the amount of monthly compensation.4 In interpreting section 8103(a), the
Board has recognized that OWCP has broad discretion in approving services provided under
FECA to ensure that an employee recovers from his or her injury to the fullest extent possible in
the shortest amount of time.5 OWCP has administrative discretion in choosing the means to
achieve this goal and the only limitation on OWCP’s authority is that of reasonableness.6
While OWCP is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.7 Proof of causal relationship in a case such
as this must include supporting rationalized medical evidence.8 Therefore, in order to prove that
the surgical procedure is warranted, appellant must establish that the procedure was for a
condition causally related to the employment injury and that the surgery was medically
warranted. Both of these criteria must be met in order for OWCP to authorize payment.9
ANALYSIS -- ISSUE 1
In the present case, OWCP accepted that appellant sustained an aggravation of left knee
osteoarthritis when she twisted her knee on August 21, 2013. Appellant seeks authorization for a
proposed left total knee replacement surgery. She must submit, as discussed above, rationalized
medical evidence establishing that the surgery is causally related to the employment injury.
The Board finds that the medical evidence in this case does not establish that the left knee
replacement surgery is related to an August 21, 2013 employment injury. Dr. Lucie briefly
opined that the employment injury “contributed” to the need for surgery in his January 13, 2014
report, although he indicated 75 to 80 percent was due to a preexisting arthritis. The deficiency
in the report is not the apportionment, as it is unnecessary that the employment injury be the sole
4

5 U.S.C. § 8103(a).

5

Dale E. Jones, 48 ECAB 648, 649 (1997).

6

Daniel J. Perea, 42 ECAB 214, 221 (1990) (holding that abuse of discretion by OWCP is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment, or administrative actions which are
contrary to both logic, and probable deductions from established facts).
7

See Debra S. King, 44 ECAB 203, 209 (1992).

8

Id.; see also Bertha L. Arnold, 38 ECAB 282 (1986).

9

See Cathy B. Millin, 51 ECAB 331, 333 (2000).

4

or significant contributor to the need for surgery,10 but is the lack of any explanation for his
opinion that the employment injury contributed to the need for total knee replacement surgery.
Dr. Lucie reported only that appellant had been “doing well” until the injury. He does not
discuss in detail the medical history prior to the August 21, 2013 employment injury and, in a
September 3, 2013 report from Dr. Meehan, which was the first medical report after the
employment injury, he suggested that she had increasing symptoms over a long period of time,
with no mention of an August 21, 2013 employment-related twisting injury. Dr. Lucie’s own
October 3, 2014 report indicated that there was no permanent residual from the employment
injury. A rationalized medical opinion would have to clearly explain what happened to the left
knee on August 21, 2013 and how this contributed to the need for a total knee replacement
surgery.
OWCP has discretion under 5 U.S.C. § 8103 regarding authorization of medical
treatment. Based on the evidence of record, it did not abuse its discretion in denying
authorization for left knee surgery in this case.
On appeal appellant argues that she has an accepted knee injury and she needs a total
knee replacement, but as discussed, she must clearly establish some connection between the
employment injury and the surgery. The medical evidence of record is insufficient to establish
causal relationship and OWCP did not abuse its discretion in denying authorization for surgery.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
With respect to consequential injuries, it is an accepted principle of workers’
compensation law that, when the primary injury is shown to have arisen out of and in the course
of employment, every natural consequence that flows from the injury is deemed to arise out of
the employment, unless it is the result of an independent intervening cause which is attributable
to the employee’s own intentional conduct.11 The basic rule is that a subsequent injury, whether
an aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury.12
A claimant bears the burden of proof to establish a claim for a consequential injury.13 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
10

There is no apportionment under FECA. See J.C., Docket No. 15-1295 (issued November 24, 2015); Beth C.
Chaput, 37 ECAB 158 (1985) (it is not necessary to show a significant contribution of employment factors to a
diagnosed condition to establish causal relationship). See also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.5(d) (February 2013) (schedule awards may
include preexisting impairments as there is no apportionment under FECA).
11

Albert F. Ranieri, 55 ECAB 598 (2004).

12

See A. Larson, The Law of Workers’ Compensation § 10.01 (November 2000).

13

J.A., Docket No. 12-603 (issued October 10, 2012).

5

complete factual and medical background, showing causal relationship. Rationalized medical
evidence is evidence, which relates a work incident or factors of employment to a claimant’s
condition, with stated reasons of a physician. The opinion must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship of
the diagnosed condition and the specific employment factors or employment injury.14
ANALYSIS -- ISSUE 2
Appellant has alleged that she developed a right knee condition because she placed more
weight on her right leg due to her left knee injury. To meet her burden of proof, however, she
must submit rationalized medical evidence showing that a diagnosed right knee condition was
the direct and natural result of the left knee employment injury.
In this regard the evidence is of limited probative value. Dr. Freeman noted in his
June 13, 2014 report that appellant had right knee degenerative changes and he diagnosed
osteoarthritis. He did not relate it to the August 21, 2013 employment injury. After appellant
underwent right knee meniscal surgery on August 19, 2014, Dr. Freeman then indicated that the
diagnosis was a meniscal tear. In the September 16, 2014 report, he opined that the August 21,
2013 injury “may” have either aggravated or caused the condition. This speculative opinion is of
little probative value without further explanation based on a proper background. Medical
opinions using such terms as “may” or “could be” causally related are speculative and diminish
the probative value of the medical opinion evidence.15 A physician must provide a complete
factual and medical background and clearly explain how the accepted knee injury caused a
consequential injury in the other leg.16
The Board accordingly finds that appellant failed to meet her burden of proof to establish
a consequential right knee injury in this case. On appeal appellant reports that her right knee
never caused her problems before her left knee injury and she believes that she has a
consequential injury. The issue is a medical issue and, for the reasons discussed, the medical
evidence of record is not sufficient to establish a consequential right knee injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP did not abuse its discretion by denying authorization for left
knee replacement surgery. The Board further finds that appellant did not meet her burden of
proof to establish a consequential right knee injury.

14

Id.

15

Kathy A. Kelley, 55 ECAB 206, 211 (2004); see also B.P., Docket No. 11-1036 (issued March 27, 2012).

16

See L.J., Docket No. 12-1494 (issued December 6, 2012).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 11, 2015 is affirmed.
Issued: March 24, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

